Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky (US 20140071081) in view of Zhang (CN 101907791).
Regarding claim 1 Shedletsky teach an electronic device (fig. 1), comprising: 
a housing (fig. 1, item 101); 
a processor (fig. 1, processor 102) positioned within the housing; 
an electronic component (fig. 1, item 106) positioned at least partially within the housing; 
a flexible trace (fig. 1, item 114, [0021] bus 114 that may provide one or more wired or wireless communication links or paths for transferring data and/or power to, from, or between various other components of device 100) having a first end electrically coupled to the processor (fig. 1, processor 102), the flexible trace having a second end electrically coupled to the electronic component (fig. 1, item 106); and 
Shedletsky is silent on a biasing foam contacting the flexible trace between the first end and the second end; wherein a length of the flexible trace is greater than a distance between the first electrical contact and the second electrical contact.

However, Zhang teach a biasing foam (fig. 1-2, item 120 conductive adhesive) contacting the flexible trace (fig. 1-2, wires 112 114) between the first end and the second end (fig. 1-2, left and right side); wherein a length of the flexible trace (fig. 1-2A-2B, length of 112 wire) is greater than a distance between the first electrical contact and the second electrical contact (fig. 1-2A-2B, distance between two sides where the adhesive in contact).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Shedletsky in light of Zhang so that it may include a biasing foam contacting the flexible trace between the first end and the second end; wherein a length of the flexible trace is greater than a distance between the first electrical contact and the second electrical contact.
The motivation is to mend the wiring defect.

Regarding claim 2 Shedletsky in view of Zhang teaches the biasing foam comprises a compressible foam (Zhang: [0026] 120: conductive adhesive).


Regarding claim 3 Shedletsky in view of Zhang teach wherein the biasing foam (Zhang: fig. 1-2A-2B, item 120) is disposed between the electronic component (Zhang: fig. 1-2A-2B) and the flexible trace (Zhang: fig. 1-2A-2B, length of 112 wire).

Regarding claim 4 Shedletsky teach wherein: the first end electrically couples to a first electrical contact of the processor (fig. 1, item 102); the second end electrically couples to a second electrical contact of the electronic component (fig, 1 item 106 or 112).

Regarding claim 5 Shedletsky in view of Zhang teach wherein the biasing element (Zhang: fig. 2A-2B, 120) exerts a force on the flexible trace (Zhang: fig. 2A-2B, item 112, 114).
Regarding claim 6 Shedletsky teach wherein the electronic component comprises a display module ([0032] FIG. 2, for example, second input component 210 and second output component 212 of I/O component 203 may be a touch screen (e.g., a multi-touch screen), that may receive input information through a user's touch of a display screen and that may also provide visual information to a user via that same display screen. For example, second input component 210 of I/O component 203 may be a touch assembly and second output component 212 of I/O component 203 may be a display assembly).


Allowable Subject Matter
Claims 7-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any of the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/           Primary Examiner, Art Unit 2625